Citation Nr: 1800725	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  17-21 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a sinus disorder, variously claimed as sinusitis, nasal blockage, and/or deviated septum.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for esophageal cancer, to include as a result of in-service exposure to contaminated water at Camp Lejeune and/or as secondary to claimed GERD.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board notes that the claims of entitlement to service connection for sinusitis, a deviated nasal septum, a lumbar spine disorder, GERD/stomach condition, and headaches were originally denied by the RO in March 2015.  He appealed this decision, but later withdrew his notice of disagreement in February 2016 and May 2016 communications.  Regardless, because the Veteran was more or less continually prosecuting his claims, new and material evidence was submitted within one year of this rating decision, thereby rendering it non-final under 38 C.F.R. § 3.156(b) with regard to these issues; some of the pertinent evidence included VA treatment records demonstrating a history of low back pain and headaches since service, sinus surgery in August 2015, as well as new positive nexus opinions regarding GERD and esophageal cancer.  Therefore, the Board will address the issues as meritorious claims for service connection, rather than categorizing them as claims to reopen.  This is consistent with how the issues were developed on appeal by the RO, which adjudicated the merits of the claims in each of their rating decisions.  See February 2016, April 2016, and October 2016 rating decisions (which collectively "continued and confirmed" the previous denial).

In February 2017, the Veteran testified at a hearing at the RO before a Decision Review Officer.  Then, in July 2017, he also testified at a video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a sinus disorder, headaches, and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's GERD, and subsequently developing esophageal cancer, are etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for GERD have been met.  
38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for entitlement to service connection for esophageal cancer have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303, 3.310 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran has been diagnosed with GERD and esophageal cancer.  See, e.g., November 2015 VA treatment record (assessing esophageal adenocarcinoma and GERD, chronic).  Moreover, service treatment records contain stomach complaints and an assessment of hyperacidity of the stomach.  See January 1984 VA treatment record.  He was also stationed in Camp Lejeune and was potentially exposed to contaminated drinking water in service.  See DD Form 2014 and service personnel records.
 
Thus, this appeal essentially hinges on whether there is a nexus between his current diagnoses and either his in-service exposure to contaminated water or the symptoms he demonstrated during active duty service.  The Board recognizes that the VA examination and opinions in this case are negative.  For GERD, the April 2016 examiner stated:

The evidence of record does not support that the [V]eteran has a medical diagnosis or a history of medically recommended treatment of GERD. He appears to have diagnosed himself with GERD.  Even if he had been diagnosed with the condition, the evidence of record does not the symptoms that the veteran had while in the service in 1984 were the first manifestation of GERD. An isolated incident of stomach acidity is not sufficient to diagnose the condition over 30 years later.  It is my medical opinion that it is less likely than not (less than 50/50
probability) that the [V]eteran's condition of no evidence for GERD was caused by or related to stomach cramps/acidity in 1984 while he was in the service.

However, this opinion does not seem to recognize the assessment of GERD in VA treatment records and one must account for Dr. Shankaran's September 2016 private medical opinion that the Veteran's symptoms in service were suspicious for GERD.  Moreover, there is a January 2016 VA opinion, which conceded that the Veteran "does have a history of GERD going back to the 1980's but had no history of evaluation or medical treatment."  

Also of record are medical opinions favorable to the Veteran.  In March 2016, Dr. Zeng wrote "He has shown me medical records dated 7/17/1984 that states patient was complaining of stomach cramps, and assessed to have hyperacidity of stomach. . . .  In my professional opinion, reviewing his service treatment record, [the Veteran's esophageal cancer) is as likely as not related (cause or worsen) to his hyperacidity and cramping condition, while he was in the service."

Dr. Shankaran wrote in September 2016 "he was exposed to contaminated drinking water containing benzene, industrial solvents, and other chemicals.  Shortly following these exposures, he developed symptoms in July 1984 of epigastric discomfort, and heartburn, suspicious for gastroesophageal reflux disease.  Given his lack of other obvious risk factors, I can certify that it is more likely than not that these exposures at Camp Lejeune directly resulted in his subsequent development of esophageal cancer 33 years later.") (emphasis original).

Dr. Zeng again wrote in November 2016 "GERD is a known risk factor for the development of esophageal adenocarcinoma, with a latency period of decades.  In my professional opinion, reviewing his service treatment record, [the Veteran's] current medical condition is as likely as not related (cause or worsen) to his hyperacidity and cramping condition, while he was in the service."

It appears that a number of the physicians who have considered the Veteran's case, have found him able to recognize the symptoms of GERD, although it was not formally treated for many years post service.  Accepting that to be the case with the resolution of any reasonable doubt in favor of the Veteran, places the onset of the GERD in service.  This establishes a basis for an award of service connection for that disability.  Since GERD has been identified as a risk factor for the development of esophageal adenocarcinoma, and the chemical exposures at Camp Lejeune have been likewise linked to this Veteran's development of esophageal adenocarcinoma, there is a reasonable basis for concluding that a nexus exists between this cancer and the Veteran's service.   

Accordingly, with the resolution of reasonable doubt in favor of the Veteran in this case, the Veteran's service-connection claims for GERD and esophageal cancer are granted.


ORDER

Service connection for GERD is granted.

Service connection for esophageal cancer is granted.


REMAND

With respect to the remaining claims, a remand is needed for additional development in order to obtain outstanding private treatment records and Social Security Administration (SSA) records.  See November 2014 and December 2015 VA treatment records (noting the Veteran applied for SSA disability benefits and citing his back condition); July 2014 VA Form 21-4142 (identifying outstanding private treatment records from the Henry Ford Health System); July 2017 Board Hearing Transcript (identifying outstanding private treatment records from Dr. Amalfitano and the Greater Detroit Hospital); private opinions of Dr. Zeng and Dr. Shankaran (noting the Veteran is undergoing private treatment, thus identifying outstanding private treatment records from UW Medicine).

Additionally, adequate VA nexus opinions are needed for the back, headaches, and sinus/nasal conditions, to include addressing the theory of secondary service connection with respect to the latter two conditions.  See Board Hearing Transcript at p. 28 (noting that Dr. Zeng and Dr. Shankaran have discussed a connection between headaches and the Veteran's cancer); November 2014 VA treatment record (noting a history of sinonasal adenocarcinoma, status post resection); January 2016 VA opinion (providing a negative nexus opinion but not acknowledging the Veteran's complaints of longstanding back pain since service or VA treatment records that describe back pain since the 1980s).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file all potentially relevant SSA documents, including any medical records upon which the decision rendered in the SSA application benefits is predicated.

 2.  Obtain all VA treatment records pertinent to the Veteran's claimed conditions since October 2016.

3.  After obtaining any necessary consent and authorization from the Veteran, obtain any outstanding private treatment records, including from (1) Dr. Amalfitano, (2) Henry Ford Health System, (3) Greater Detroit Hospital, and (4) and UW Medicine (University of Washington).  

4.  After completing the steps identified above, obtain VA addendum opinions with regard to the nature and etiology of the Veteran's claimed sinus/nasal conditions and back disorder.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The relevant records in the Veteran's electronic claims file must be made available to the reviewing examiner.

The VA examiner should address the following:

(a) Is it at least as likely as not that the Veteran's claimed sinusitis, nasal obstruction, or deviated septum is related to service?  In responding to this question, please discuss the September 1982 service treatment report noting complaints of a possible nasal block of about a one-year duration; 

(b) Is it at least as likely as not that the Veteran's claimed sinusitis, nasal obstruction, or deviated septum is caused or aggravated by his esophageal cancer?  In responding to this question, please note the Veteran's history sinonasal adenocarcinoma;

(c) Is it as least as likely as not that the Veteran's back disorder is related to service?  In responding to this question, please note the Veteran's history of an in-service motor vehicle accident and VA treatment records recording longstanding chronic back pain since the 1980s.

5.  Obtain a VA examination to ascertain the nature and etiology of the Veteran's claimed headaches. The relevant records in the Veteran's electronic claims file should be made available to the reviewing examiner.

The VA examiner should address the following:

(a) Is it as least as likely as not that the Veteran's headaches are caused or aggravated by his esophageal cancer and any treatment related thereto?; and

(b) Is it as least as likely as not that the Veteran's headaches are related to service?  In responding to this question, please note the Veteran's history of an in-service motor vehicle accident with a notation of "HA" and VA treatment records recording a history of headaches since the 1980s (see October 2013 VA treatment record); 

6.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


